EXHIBIT 10.22

 

 

LEWIS C. PELL

 

 

 

 

May 29, 2014

 

Vision-Sciences, Inc.

40 Ramland Road

Orangeburg, New York 10962

 

 

 

Re:

Maintenance of Liquidity.

 

Ladies and Gentlemen:

 

The undersigned (the “Lender”) is a shareholder of, and a lender to,
Vision-Sciences, Inc. (together with its subsidiaries, the “Company”).

 

1.

Maintenance of Liquidity

 

From and after the date hereof and until the Release Date (as defined below) if
the Company will have insufficient liquidity to meet any material payment or
performance obligations arising in the ordinary course of business (the
“Obligations”) as they become due, then the Company will promptly notify the
Lender of the shortfall. The Lender will thereafter take such actions as may be
necessary to cause the Company to satisfy such Obligations as they become due,
by providing additional liquidity (in addition to existing amounts that may be
available on the date hereof) in the form of an additional loan, share purchase
or financing transaction, on such terms as the Company and Lender may determine,
up to a maximum aggregate amount of $5,000,000 (the “Maximum Amount”).

 

2.

Not a Guarantee

 

This Agreement is not, and nothing herein contained and nothing done by the
Lender pursuant hereto shall be deemed to constitute, a direct or indirect
guarantee by the Lender of the payment or performance of any Obligations or any
other obligation, indebtedness or liability of any kind or character whatsoever
of the Company.

 

3.

Modification and Termination

 

This Agreement may be modified or amended only by the written agreement of the
Lender and the Company.

 

This Agreement and the obligations of the Lender hereunder shall automatically
terminate upon the earlier to occur of (a) the consummation of a share sale or
other financial transaction with net proceeds to the Company in excess of the
Maximum Amount, or (b) July 1, 2015 (the “Release Date”). This letter supersedes
and replaces the undersigned’s letter dated June 21, 2013.

 

 
 

--------------------------------------------------------------------------------

 

 

4.

General

 

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York without regards to its conflicts of laws principles. No
failure to exercise nor any delay in exercising any right hereunder shall
operate as a waiver thereof nor shall any exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. No provision of this Agreement is intended to, or shall, confer any third
party beneficiary or other rights or remedies upon any person other than the
parties hereto. This Agreement shall be binding upon and inure to the benefit of
the Lender and the Company and their respective successors and assigns. This
Letter may be executed in counterparts, each of which shall be deemed an
original but both of which together shall constitute one and the same
instrument.

 

 

 

 

 

[Signatures on Next Page]

 

 
2 

--------------------------------------------------------------------------------

 

 

 

Sincerely,

 

 

/s/ Lewis C. Pell                        

Lewis C. Pell

 

 

 

Accepted and Agreed

 

Vision-Sciences, Inc.

 

 

 

By: /s/ Howard I. Zauberman                                               
         

Name:      Howard I. Zauberman

Title:        President and Chief Executive Officer

 

 

 

 